DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
	The Applicant’s amendments dated 06/13/2021 have been acknowledged and entered for consideration. Claim 8 has been cancelled. No new claims have been added. Claims 1-7, 9-12 remain pending in the current application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 03/12/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

1 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 1 in combination with claim 2 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 1 between the instant application and the patent.

16594321 (Instant Application)
10,469,766 B2 (Patent)

Claim 1 (Currently Amended)
Claim 1
1
An image processing apparatus, comprising:
An image processing apparatus, comprising:
2
an image processor configured to:
an image processor configured to:
3
receive image data;
receive image data from an imaging element;
4
select, as a target pixel, a pixel of a plurality of pixels in the image data;

5
determine an amount of motion at a position of the target pixel based on the image data;
determine an amount of motion in an image based on the image data;
6
acquire luminance information indicating a luminance of a plurality of peripheral pixels of the plurality of pixels, wherein the plurality of peripheral pixels is in a periphery of the target pixel;
generate a weighted count value based on a weighting process on a count value, wherein:
7
determine a variance of a luminance of the target pixel with respect to the luminance of the plurality of peripheral pixels;
the weighting process is based on the amount of motion at a position corresponding to a pixel of a plurality of pixels, and
8
determine a high-frequency component level at the position of the target pixel based on the determined variance, wherein the high-frequency component level corresponds to an object in the image data;
multiplication of a weight value and the count value, the count value counts a frequency of the plurality of pixels in each bin of a plurality of bins, and

generate, based on the high-frequency component level and the amount of motion, a luminance histogram that indicates a distribution of a plurality of luminance values of the plurality of pixels in the image data;
the plurality of bins is based on a plurality of luminance values of the plurality of pixels in the image data;
10
generate a tone curve based on the luminance histogram;
generate, based on the weighted count value, a luminance histogram that indicates a distribution of the plurality of luminance values of the plurality of pixels in the image data;
11
correct a luminance of the image data based on the tone curve; and
generate a tone curve based on the luminance histogram;
12
output the image data with the corrected luminance.
correct a luminance of the image data based on the tone curve; and
13

output the image data with the corrected luminance, wherein the corrected luminance causes a contrast value of an object in the image to increase.


Claim 2


The image processing apparatus according to claim 1, wherein the image processor is further configured to:


determine a high-frequency component level of the object within the image based on the image data;


correct the luminance of the image data based on the high-frequency component level of the object; and


output the image data with the corrected luminance.



The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. All the limitations of claim 1 of instant application are entirely recited in the claim 1 in combination with claim 2 limitations of the patent. Although, the amended limitations of claim 1 recites a variance of luminance value of the target pixels with respect to the peripheral pixels, however, the patent claim 1 limitation “a frequency of the plurality of pixels in each bin of a plurality of bins, and the plurality of bins is based on a plurality of luminance values of the plurality of pixels in the image data” discloses the same concept of determining variance of luminance among different bins of pixels. Therefore, the instant application claim 1 as a whole is not patentably distinct from the patent claim 1 in combination with patent claim 2.

Claim 2 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 1 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 2 between the instant application and the patent.

16594321 (Instant Application)
10,469,766 B2 (Patent)

Claim 2 (Currently Amended)
Claim 1
1
The image processing apparatus according to claim 1, wherein the image processor is further configured to:
An image processing apparatus, comprising:

generate a weighted count value based on a weighting process on a count value, and
an image processor configured to:
3
the weighting process is based on the amount of motion at the position of the target, and
receive image data from an imaging element;
4
multiplication of a weight value and the count value.
determine an amount of motion in an image based on the image data;
5

generate a weighted count value based on a weighting process on a count value, wherein:
6

the weighting process is based on the amount of motion at a position corresponding to a pixel of a plurality of pixels, and
7

multiplication of a weight value and the count value, the count value counts a frequency of the plurality of pixels in each bin of a plurality of bins, and
8

the plurality of bins is based on a plurality of luminance values of the plurality of pixels in the image data;
9

generate, based on the weighted count value, a luminance histogram that indicates a distribution of the plurality of luminance values of the plurality of pixels in the image data;
10

generate a tone curve based on the luminance histogram;
11

correct a luminance of the image data based on the tone curve; and
12

output the image data with the corrected luminance, wherein the corrected luminance causes a contrast value of an object in the image to increase.



The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. All the limitations of claim 2 of instant application are entirely recited in the claim 1 limitations of the patent. Therefore, the instant application claim 2 as a whole is not patentably distinct from the patent claim 1.

Claim 3 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 1 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 3 between the instant application and the patent.

16594321 (Instant Application)
10,469,766 B2 (Patent)

Claim 3 (Original)
Claim 1
1
The image processing apparatus according to claim 2, wherein the luminance histogram is generated based on the weighted count value.
An image processing apparatus, comprising:
2

an image processor configured to:
3

receive image data from an imaging element;
4

determine an amount of motion in an image based on the image data;
5

generate a weighted count value based on a weighting process on a count value, wherein:


the weighting process is based on the amount of motion at a position corresponding to a pixel of a plurality of pixels, and
7

multiplication of a weight value and the count value, the count value counts a frequency of the plurality of pixels in each bin of a plurality of bins, and
8

the plurality of bins is based on a plurality of luminance values of the plurality of pixels in the image data;
9

generate, based on the weighted count value, a luminance histogram that indicates a distribution of the plurality of luminance values of the plurality of pixels in the image data;
10

generate a tone curve based on the luminance histogram;
11

correct a luminance of the image data based on the tone curve; and
12

output the image data with the corrected luminance, wherein the corrected luminance causes a contrast value of an object in the image to increase.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. All the limitations of claim 3 of instant application are entirely recited in the claim 1 limitations of the patent. Therefore, the instant application claim 3 as a whole is not patentably distinct from the patent claim 1.

4 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 1 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 4 between the instant application and the patent.

16594321 (Instant Application)
10,469,766 B2 (Patent)

Claim 4 (Currently Amended)
Claim 1
1
The image processing apparatus according to claim 2, wherein 
An image processing apparatus, comprising:
2
the count value counts a frequency of the plurality of pixels in each bin of a plurality of bins, and
an image processor configured to:
3
the plurality of bins is based on the plurality of luminance values of the plurality of pixels.
receive image data from an imaging element;
4

determine an amount of motion in an image based on the image data;
5

generate a weighted count value based on a weighting process on a count value, wherein:
6

the weighting process is based on the amount of motion at a position corresponding to a pixel of a plurality of pixels, and
7

multiplication of a weight value and the count value, the count value counts a frequency of the plurality of pixels in each bin of a plurality of bins, and
8

the plurality of bins is based on a plurality of luminance values of the plurality of pixels in the image data;


generate, based on the weighted count value, a luminance histogram that indicates a distribution of the plurality of luminance values of the plurality of pixels in the image data;
10

generate a tone curve based on the luminance histogram;
11

correct a luminance of the image data based on the tone curve; and
12

output the image data with the corrected luminance, wherein the corrected luminance causes a contrast value of an object in the image to increase.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. All the limitations of claim 4 of instant application are entirely recited in the claim 1 limitations of the patent. Therefore, the instant application claim 4 as a whole is not patentably distinct from the patent claim 1.

Claim 5 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 4 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 5 between the instant application and the patent.

16594321 (Instant Application)
10,469,766 B2 (Patent)

Claim 5 (Original)
Claim 4

The image processing apparatus according to claim 2, wherein
The image processing apparatus according to claim 1, wherein:
2
the image processor is further configured to add the weighted count value to a bin of a plurality of bins, and
the image processor is further configured to add the weighted count value to a bin of the plurality of bins, and
3
the weighting process is executed for each pixel of the plurality of pixels.
the weighting process is executed for each pixel of the plurality of pixels.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. All the limitations of claim 5 of instant application are entirely recited in the claim 4 limitations of the patent. Therefore, the instant application claim 5 as a whole is not patentably distinct from the patent claim 4.

Claim 6 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 5 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 6 between the instant application and the patent.

16594321 (Instant Application)
10,469,766 B2 (Patent)

Claim 6 (Currently Amended)
Claim 5
1
The image processing apparatus according to claim 5, wherein
The image processing apparatus according to claim 3, wherein:
2
the weighting process is further based on the high-frequency component level at the position of the target pixel.
the weighting process is further based on the high-frequency component level at the position corresponding to the pixel of the plurality of pixels,


the image processor is further configured to add the weighted count value to a bin of the plurality of bins, and
4

the weighting process is executed for each pixel of the plurality of pixels.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. All the limitations of claim 6 of instant application are entirely recited in the claim 5 limitations of the patent. Therefore, the instant application claim 6 as a whole is not patentably distinct from the patent claim 5.

Claim 7 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 1 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 7 between the instant application and the patent.

16594321 (Instant Application)
10,469,766 B2 (Patent)

Claim 7 (Currently Amended)
Claim 1
1
The image processing apparatus according to claim 1, wherein the corrected luminance causes a contrast value of the object in the image data to increase.
An image processing apparatus, comprising:
2

an image processor configured to:


receive image data from an imaging element;
4

determine an amount of motion in an image based on the image data;
5

generate a weighted count value based on a weighting process on a count value, wherein:
6

the weighting process is based on the amount of motion at a position corresponding to a pixel of a plurality of pixels, and
7

multiplication of a weight value and the count value, the count value counts a frequency of the plurality of pixels in each bin of a plurality of bins, and
8

the plurality of bins is based on a plurality of luminance values of the plurality of pixels in the image data;
9

generate, based on the weighted count value, a luminance histogram that indicates a distribution of the plurality of luminance values of the plurality of pixels in the image data;
10

generate a tone curve based on the luminance histogram;
11

correct a luminance of the image data based on the tone curve; and
12

output the image data with the corrected luminance, wherein the corrected luminance causes a contrast value of an object in the image to increase.




The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. All the limitations of claim 7 of instant application are entirely recited in the claim 1 limitations of the patent. Therefore, the instant application claim 7 as a whole is not patentably distinct from the patent claim 1.

Claim 9 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 3 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 9 between the instant application and the patent.

16594321 (Instant Application)
10,469,766 B2 (Patent)

Claim 9 (Currently Amended)
Claim 3
1
The image processing apparatus according to claim 1, wherein
The image processing apparatus according to claim 2, wherein
2
the luminance histogram further indicates the amount of motion and the high-frequency component level.
the luminance histogram further indicates the amount of motion and the high-frequency component level.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. All the limitations of claim 9 of instant application are entirely 

Claim 10 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 1 in combination with claim 2 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping of the earlier independent claim 1 which describes the double patenting rejection basis of independent claim between the instant application and the patent.

Claim 11 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 1 in combination with claim 2 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping of the earlier independent claim 1 which describes the double patenting rejection basis of independent claim between the instant application and the patent.

Claim 12 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 1 in combination with claim 2 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping of the earlier independent claim 1 which describes the double patenting rejection basis of the independent claim between the instant application and the patent.


Response to Arguments
Applicant’s arguments filed on 06/13/2021, with respect to 103 rejection of the claims have been fully considered and are persuasive.  Therefore, the previously set forth 103 rejections have been withdrawn. However, the double patenting rejection is still valid and therefore maintained. Please see the rejection section for details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.    "Multiple Templates Auto Exposure Control Based on Luminance Histogram for On-board Camera" - Tao Jiang, K.D. Kunhert, Duong Nguyen, Lars Kuhnert; 2011 IEEE International Conference on Computer Science and Automation Engineering; 14 July 2011.
2.    "The histogram processing algorithm for vehicle camera image pixel contrast improving" - Sung-Il Hong, Chi-Ho Lin; TENCON 2015 - 2015 IEEE Region 10 Conference; 07 January 2016.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485